Exhibit FOR IMMEDIATE RELEASE Rentech Advances Bio-Energy Strategy through Acquisition of SilvaGas and Investment in ClearFuels Transactions give Rentech biomass gasification technologies, licensing agreements, and pipeline of development projects to produce renewable fuels and power LOS ANGELES (June 24, 2009) – Rentech, Inc. (NYSE AMEX: RTK) announced today that it has completed two investment agreements with biomass gasification technology companies. These agreements represent major steps forward in Rentech’s strategy of offering integrated solutions for the conversion of various types of urban and rural biomass feedstocks into high-value energy products such as renewable synthetic jet fuel, diesel fuel and electric power. Rentech has signed a definitive agreement to acquire 100% of SilvaGas Corporation (SilvaGas) and its commercial-scale biomass gasification technology, which converts urban waste feedstocks into synthesis gas (syngas). Rentech has also executed agreements with ClearFuels Technology Inc. (ClearFuels), a bio-energy gasification and project development company, whose technology converts rural virgin cellulosic biomass feedstocks into syngas. Rentech has acquired a 25% ownership interest in ClearFuels, and has agreed to the installation of a ClearFuels biomass gasifier at the Company’s Product Demonstration Unit (PDU). The agreement with ClearFuels provides for multiple licensing agreements for the Rentech Process at bio-energy facilities under development by ClearFuels. With the SilvaGas acquisition, Rentech acquires a biomass gasification technology that has operated at commercial scale and is planned for deployment at Rentech’s Rialto Renewable Energy Center under a licensing agreement with SilvaGas. The SilvaGas gasifier can handle urban waste streams that are more varied than the virgin biomass streams that the ClearFuels gasifier has been optimized to convert. ClearFuels’ technology can convert rural virgin biomass feedstocks into synthesis gas that is cleaner and requires less conditioning, leading to highly efficient conversion into synthetic liquid fuels. Commercial deployment of the ClearFuels technology first requires the construction and operation of a demonstration scale facility, on which Rentech and ClearFuels will collaborate by placing a ClearFuels gasifier at Rentech’s PDU in Colorado. Integration of these complementary gasification technologies with Rentech’s proprietary syngas conditioning and cleanup technology and the Rentech Process will enable Rentech to offer integrated packages for renewable fuels and power production.
